DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka, JP2015086984 in view of Hayashi et al., JPH0780938.

    PNG
    media_image1.png
    257
    317
    media_image1.png
    Greyscale

Regarding claim 1, Nishioka discloses a lubricating device (see fig 2) of a power transmitting system (A) having a structural member (2), comprising an oil piping assembly (6a,b) fixed to the structural member (2) at a plurality of positions (see fig 2) and having an oil passage (6a) through which a lubricant oil (oil – see arrows) flows, and the passage (6a) being fixed to the structural member (2) at 

    PNG
    media_image2.png
    322
    598
    media_image2.png
    Greyscale

 Hayashi et al. teaches a lubricant piping assembly (see fig 8-10) wherein the oil piping assembly (70) is a resin piping assembly (see [0002]) including a plurality of divisional components (73 and 74) which cooperate to define a circumference (see fig 8) of the oil passage (between 71 and 72) along a length (left to right in fig 8) of the oil passage (as described above) and which are formed of a resin material (see [0001]), the divisional components (73 and 74) having respective interfacial surfaces (75a,b) and being bonded (see [0004]) together with interfacial surfaces (as described above) thereof being held in contact with each other (see figs 8); the plurality of divisional components (73 and 74) of the resin piping assembly (70) include a base divisional component (73) provided with a plurality of fixing portions (flanged portion at ends identified as 71 and 72), the plurality of fixing portions (as described above) are provided only in the base divisional component (73) among the plurality of divisional components (73 and 74).  
It would have been obvious to provide the resin piping described by Hayashi et al. to the system disclosed by Nishioka in order to reduce costs associated with manufacturing complex shaped piping.
Regarding claim 2, Nishioka in view of Hayashi et al. discloses the lubricating device according to claim 1, further comprising an oil pump (14) disposed within a casing of the power transmitting system 
Regarding claim 3, Nishioka in view of Hayashi et al. discloses the lubricating device according to claim 2, wherein the resin piping assembly (70 – Hayashi et al.) is provided to deliver the lubricant oil (oil) from the oil pump (14) to predetermined lubricated portions (see fig 2) of the power transmitting system (A), and at least one of the plurality of divisional components (73, 74 – Hayashi et al.) including the base divisional component (73 – Hayashi et al.) is provided with a plurality of hollow nozzle portions (61), each of the hollow nozzle portions having a delivery nozzle (61a) which is open externally of the hollow nozzle portion (see fig 2).
Regarding claim 5, Nishioka in view of Hayashi et al. discloses the lubricating device according to claim 1, wherein the plurality of divisional components (73, 74 – Hayashi et al.) including the base divisional component (73 – Hayashi et al.) are bonded together by welding (see [0004] – Hayashi et al.) with the interfacial surfaces thereof being held in contact with each other (see fig 8 – Hayashi et al.).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka in view of Hayashi et al. and further in view of Kidokora, WO2017/146263.
Regarding claims 6-7, Nishioka in view of Hayashi et al. disclose the lubricating device according to claim 1 but does not specify that, the plurality of divisional components of the resin piping assembly include the base divisional component provided with the plurality of fixing portions, a first divisional 

    PNG
    media_image3.png
    271
    498
    media_image3.png
    Greyscale

Kidokora teaches a similar resin base oil piping structure (see fig 8) wherein the plurality of
divisional components (52, 51, 61) of the resin piping assembly (fig 8) include the base divisional component (52), a first divisional component (51) and a second divisional component (61). (claim 6)
wherein the first divisional component (51) and the second divisional component (61) are connected to the structural member only via the base divisional component (52).  (claim 7)
It would have been obvious to provide the first and second divisional components described by Kidokora to the system disclosed by Nishioka in view of Hayashi et al. in order to assemble lubrication systems compatible with several lubrication points and more complex geometries.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, the rejection has been revised so that the prior art piping assembly shown in figures 8-10 of Hayashi et al. was used as the teaching reference.  This configuration reads on the newly added limitation of claim 1, specifically, the plurality of fixing portions (by ends 71 and 72) are provided only in the base divisional component (73) rather than both divisional components.  Therefore, applicants argument is moot.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654